Title: From Thomas Jefferson to Charles Bonnycastle, 31 May 1825
From: Jefferson, Thomas
To: Bonnycastle, Charles

This instrument of Accord and Agreement entered into between Thomas Jefferson Rector of the University of Virginia, on behalf of the sd University on the one part, and Charles Bonnycastle Professor of Natural philosophy in the sd University on the other part, witnesseth that whereas in a certain contract entered into between Francis W. Gilmer as Agent of the sd University and in it’s behalf, and the sd Charles, engaging the sd Charles to undertake the sd professorship; and with regard to a certain bond of the sd Charles by which he had made himself liable to be called on by the British government, in a certain event therein stated, for the sum of £ 500. sterling, a misunderstanding has taken place as to the person by whom the sd bond should in the first instance be discharged; Now therefore it is agreed between the sd Thos and Charles by way of accord and compromise of the sd misunderstanding that the sd Thomas shall cause to be deposited forthwith in the hands of some responsible person, in the city of London, the sd sum of £500. sterl. of the funds of the sd University, with authority to pay the same to the sd government on demand; and that the sd Charles shall repay to the sd University the sum so to be advanced by way of instalments, to wit.May 31. 25. mr Bonnycastle called on me and it was agreed between us at once that we should advance the money for his bond of 500. £ st. to the British govmt, or much of it as they may demand, and that he would repay it to us by instalmts as he should find convenient. This imperfect instrument was not offered to him nor any writings passed.